MILLIKEN, Judge.
Joseph Harry Mahan, who is imprisoned in the state penitentiary at Eddyville, filed a habeas corpus proceeding asserting that his judgment of conviction was void, and upon the refusal of the trial court to grant the relief sought he has appealed- here. Mahan was convicted on 'the charge of armed assault with intent to rob, and his conviction was affirmed by this court in Mahan v. Commonwealth, Ky., 286 S.W.2d 93.
We have examined the indictment and the judgment of conviction, and find nothing irregular about them.
The judgment is affirmed.